Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 07, 2016

The Court of Appeals hereby passes the following order:

A16A1218. BARNELL MURRAH v. SOUTHCREST BANK f/k/a FIRST
    NATIONAL BANK OF POLK COUNTY.

      This case began as a dispossessory proceeding in magistrate court. Following
an entry of default judgment, defendant Barnell Murrah appealed to the superior
court. On December 9, 2015, the superior court dismissed Murrah’s appeal. On
January 11, 2016, Murrah filed this direct appeal. We, however, lack jurisdiction for
at least two reasons.
      First, "appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal." Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003); see also OCGA § 5-6-35 (a) (1). Second, appeals from judgments in
dispossessory actions must be filed within seven days of the date the judgment was
entered. See OCGA § 44-7-56; Radio Sandy Springs, Inc. v. Allen Road Joint
Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011). Here, Murrah filed this
appeal 33 days after entry of the order he wishes to appeal. For these reasons, we lack
jurisdiction over this appeal, which is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                                                             04/07/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.